

This Agreement BETWEEN
Exhibit 10.6
   
Harvey Pride Jr.
as Landlord
and
 
Lakeland Industries, Inc.
as Tenant



WITNESSETH: The Landlord hereby leases to the Tenant the following premises:


201 Pride Lane SW, Decatur, Alabama 35603 consisting of approximately 2,400 sq.
feet of office space
for the term of 3 years, renewable by Tenant for four (4) one year terms to
commence from the 1st day of April 2008 and to end on the 31st day of March 2011
to be used and occupied only for an office.


1st. That the Tenant shall pay the annual rent of (see below) upon the
conditions and covenants following:
 
April 1, 2008 – March 31, 2009 = $18,000.00/annually
April 1, 2009 – March 31, 2010 = $18,900.00/annually
April 1, 2010 – March 31, 2011 = $19,845.00/annually




said rent to be paid in equal monthly payments in advance on the term aforesaid,
as follows:


April 1, 2008 – March 31, 2009 = $1,500.00/monthly
April 1, 2009 – March 31, 2010 = $1,575.00/monthly
April 1, 2010 – March 31, 2011 = $1,653.75/monthly


2nd. That the Tenant shall take good care of the premises and shall, at the
Tenant’s own cost and expense make all repairs and at the end or other
expiration of the term, shall deliver up the demised premises in good order or
condition, damages by the elements excepted.




3rd. That the Tenant shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and Local Governments and of any and all their Departments and Bureaus
applicable to said premises, for the correction, prevention, and abatement of
nuisances or other grievances, in, upon, or connected with said premises during
said term; and shall also promptly comply with and execute all rules, orders and
regulations of the New York Board of Fire Underwriters, or any other similar
body, at the Tenant's own cost and expense.


4th. That the Tenant, successors, heirs, executors or administrators shall not
assign this agreement, or underlet or underlease the premises or any part
thereof, or make any alterations on the premises, without the Landlord’s consent
in writing; or occupy, or permit or suffer the same to be occupied for any
business or purpose deemed disreputable or extra-hazardous on account of fire,
under the penalty of damages and forfeiture, and in the event of a breach
thereof, the term herein shall immediately cease and determine at the option of
the Landlord as if it were the expiration of the original term. Tenant must give
Landlord prompt notice of fire, accident, damage or dangerous or defective
condition. If the Premises can not be used because of fire or other casualty,
Tenant is not required to pay rent for the time the Premises are unusable. If
part of the Premises can not be used, Tenant must pay rent for the usable part.
Landlord shall have the right to decide which part of the Premises is usable.
Landlord need only repair the damaged structural parts of the Premises. Landlord
is not required to repair or replace any equipment, fixtures, furnishings or
decorations unless originally installed by Landlord. Landlord is not responsible
for delays due to settling insurance claims, obtaining estimates, labor and
supply problems or any other cause not fully under Landlord’s control.


5th. If the fire or other casualty is caused by an act or neglect of Tenant,
Tenant's employees or invitees, or at the time of the fire or casualty Tenant is
in default in any term of this Lease, then all repairs will be made at Tenant’s
expense and Tenant must pay the full rent with no adjustment. The cost of the
repairs will be added rent. Landlord has the right to demolish or rebuild the
Building if there is substantial damage by fire or other casualty. Landlord may
cancel this Lease within 30 days after the substantial fire or casualty by
giving Tenant notice of Landlord's intention to demolish or rebuild. The Lease
will end 30 days after Landlord’s cancellation notice to Tenant. Tenant must
deliver the Premises to Landlord on or before the cancellation date in the
notice and pay all rent due to the date of the fire or casualty. If the Lease is
cancelled Landlord is not required to repair the Premises or Building. The
cancellation does not release Tenant of liability in connection with the fire or
casualty. This Section is intended to replace the terms of New York Real
Property Law Section 227.

 
 

--------------------------------------------------------------------------------

 





6th. The said Tenant agrees that the said Landlord and the Landlord's agents and
other representatives shall have the right to enter into and upon said premises,
or any part thereof, at all reasonable hours for the purpose of examining the
same, or making such repairs or alterations therein as may be necessary for the
safety and preservation thereof.


7th. The Tenant also agrees to permit the Landlord or the Landlord's agents to
show the premises to persons wishing to hire or purchase the same; and the
Tenant further agrees that on and after the sixth month, next preceding the
expiration of the term hereby granted, the Landlord or the Landlord's agents
shall have the right to place notices on the front of said premises, or any part
thereof, offering the premises "To Let" or "For Sale", and the Tenant hereby
agrees to permit the same to remain thereon without hindrance or molestation.


8th. That if the said premises, or any part thereof shall be deserted or become
vacant during said term, or if any default be made in the payment of the said
rent or any part thereof, or if any default be made in the performance of any of
the covenants herein contained, the Landlord or representatives may re-enter the
said premises by force, summary proceedings or otherwise, and remove all persons
therefrom, without being liable to prosecution therefore, and the  tenant hereby
expressly waives the service of any notice in writing of intention to re-enter,
and the Tenant shall pay at the same time as the rent becomes payable under the
terms hereof a sum equivalent to the rent reserved herein, and the Landlord may
rent the premises on behalf of the Tenant, reserving the right to rent the
premises for a longer period of time than fixed in the original lease without
releasing the original Tenant from any liability, applying any moneys collected,
first to the expense of resuming or obtaining possession, second to restoring
the premises to a rentable condition, and then to the payment of the rent and
all other charges due and to grow due to the Landlord, any surplus to be paid to
the Tenant, who shall remain liable for any deficiency.


9th. Landlord may replace, at the expense of Tenant, any and all broken glass in
and about the demised premises. Landlord may insure, and keep insured, all plate
glass in the demised premises for and in the name of Landlord. Bills, for the
premiums therefore shall be rendered by Landlord to Tenant at such times as
Landlord may elect and shall be due from, and payable by Tenant when rendered,
and the amount thereof shall be deemed to be, and be paid as, additional rental.
Damage and injury to the said premises, caused by the carelessness, negligence
or improper conduct on the part of the said Tenant or the Tenant's agents or
employees shall be repaired as speedily as possible by the Tenant at the
Tenant’s own cost and expense.


10th. That the Tenant shall neither encumber nor obstruct the sidewalk in front
of, entrance to, or halls and stairs of said premises, nor allow the same to be
obstructed or encumbered in any manner.


11th. The Tenant shall neither place, or cause or allow to be placed, any sign
or signs of any kind whatsoever at, in or about the entrance to said premises or
any other part of same, except in or at such place or places as may be indicated
by the Landlord and consented to by the Landlord in writing. And in case the
Landlord or the Landlord's representatives shall deem it necessary to remove any
such sign or signs in order to paint the said premises or the building wherein
same is situated or make any other  repairs, alterations or improvements in or
upon said premises or building or any part thereof, the Landlord shall have the
right to do so, providing the same be removed and replaced at the Landlord's
expense, whenever the said repairs, alterations or improvements shall be
completed.


12th.That the Landlord is exempt from any and all liability for any damage or
injury to person or  property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of said
building or from any damage or injury resulting or arising from any other cause
or happening whatsoever unless said damage or injury be caused by or be due to
the negligence of the Landlord.

 
 

--------------------------------------------------------------------------------

 



13th.That if default be made in any of the covenants herein contained, then it
shall be lawful for the said Landlord to reenter the said premises, and the same
to have again, re-possess and enjoy. The said Tenant hereby expressly waives the
service of any notice in writing of intention to re-enter.


14th.That this instrument shall not be a lien against said premises in respect
to any mortgages that are now on or that hereafter may be placed against said
premises, and that the recording of such mortgage or mortgages shall have
preference and precedence and be superior and prior in lien of this
lease,  irrespective of the date of recording and the Tenant agrees to execute
without cost, any such instrument which may be deemed necessary or desirable to
further effect the subordination of this lease to any such mortgage or
mortgages, and a refusal to execute such instrument shall entitle the Landlord,
or the  landlord’s assigns and legal representatives to the option of cancelling
this lease without incurring any expense or damage and the term hereby granted
is expressly limited accordingly.


15th.The Tenant has this day deposited with the Landlord the sum of $0.00 as
security for the full and faithful performance by the Tenant of all the terms,
covenants and conditions of this lease upon the Tenant’s part to be performed,
which said sum shall be returned to the Tenant after the time fixed as the
expiration of the term herein, provided the Tenant has fully and faithfully
carried out all of said terms, covenants and conditions on Tenant’s part to be
performed. In the event of a bona fide sale, subject to this lease, the Landlord
shall have the right to transfer the security to the vendee for the benefit of
the Tenant and the Landlord shall be considered released by the Tenant from all
liability for the return of such security: and the Tenant agrees to look to the
new Landlord solely for the return of the said security, and it is agreed that
this shall apply to every transfer or assignment made of the security to a new
Landlord.


16th. That the security deposited under this lease shall not be mortgaged
assigned or encumbered by the Tenant without the written consent of the
Landlord.


17th.It is expressly understood and agreed that in case the demised premises
shall be deserted or vacated, or if default be made in the payment of the rent
or any part thereof as herein specified, or if, without the consent of the
Landlord, the Tenant shall sell, assign, or mortgage this lease or if default be
made in the performance of any of the covenants and agreements in this lease
contained on the part of the Tenant to be kept and performed, or if the Tenant
shall fail to comply with any of the statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State and Local Governments or of
any and all their Departments and Bureaus, applicable to said premises, or if
the Tenant shall file or there be filed against Tenant a petition in bankruptcy
or arrangement, or Tenant be adjudicated a bankrupt or make an assignment for
the benefit of creditors or take advantage of any insolvency act, the Landlord
may, if the Landlord so elects, at any time thereafter terminate this lease and
the term hereof, on giving to the Tenant five days’ notice in writing of the
Landlord's intention so to do, and this lease and the term hereof shall expire
and come to an end on the date fixed in such notice as if the said date were the
date originally fixed in this lease for the expiration hereof. Such notice may
be given by mail to the Tenant addressed to the demised premises.


18th.Tenant shall pay to Landlord the rent or charge, which may, during the
demised term, be assessed or imposed for the water used or consumed in or on the
said premises, whether determined by meter or otherwise, as soon as and when the
same may be assessed or imposed, and will also pay the expenses for the setting
of a water meter in the said premises should the latter be required. Tenant
shall pay Tenant’s proportionate part of the sewer rent or charge imposed upon
the building. All such rents or charges or expenses shall be paid as additional
rent and shall be added to the next month’s rent thereafter to become due.


19th.That the Tenant will not nor will the Tenant permit undertenants or other
persons to do anything in said premises, or bring anything into said premises,
or permit anything to be brought into said premises or to be kept therein, which
will in any way increase the rate of fire insurance on said demised premises,
nor use the demised premises or any part thereof, nor suffer or permit their use
for any business or purpose which would cause an increase in the rate of fire
insurance on said building, and the Tenant agrees to pay on demand any such
increase.

 
 

--------------------------------------------------------------------------------

 



20th. The failure of the Landlord to insist upon a strict performance of any of
the terms, conditions and covenants herein, shall not be deemed a waiver of any
rights or remedies that the Landlord may have, and shall not be deemed a waiver
of any subsequent breach or default in the terms, conditions and covenants
herein contained. This instrument may not be changed, modified, discharged or
terminated orally.


21st. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim against
Landlord for the value of any unexpired term of said lease. No part of any award
shall belong to the Tenant.


22nd. If after default in payment of rent or violation of any other provision of
this lease, or upon the expiration of this lease, the Tenant moves out or is
dispossessed and fails to remove any trade fixtures or other property prior to
such said default, removal expiration of lease, or prior to the issuance of the
final order or execution of the warrant, then and in that event, the said
fixtures and property shall be deemed abandoned by the said Tenant and shall
become the property of the Landlord.


23rd. In the event that the relation of the Landlord and Tenant may cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this lease or by the ejectment of the Tenant by summary
proceedings or otherwise, or after the abandonment of the premises by the
Tenant, it is hereby agreed that the Tenant shall remain liable and shall pay in
monthly payments the rent which accrues subsequent to the re-entry by the
Landlord, and the Tenant expressly agrees to pay as damages for the breach of
the covenants herein contained, the difference between the rent reserved and the
rent collected and received, if any, by the Landlord during the remainder of the
unexpired term, such difference or deficiency between the rent herein reserved
and the rent collected if any, shall become due and payable in monthly payments
during the remainder of the unexpired term, as the amounts of such difference or
deficiency shall from time to time be ascertained; and it is mutually agreed
between Landlord and Tenant that the respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other on any matters  whatsoever arising out
of or in any way connected with this lease, the Tenant’s use or occupancy of
said premises, and/or any claim of injury or damage.


24th. The Tenant waives all rights to redeem under any law.


25th. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in nowise be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make, or is delayed in making any repairs,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with a National
Emergency or in connection with any rule, order or regulation of any department
or subdivision thereof of any governmental agency or by reason of the condition
of supply and demand which have been or are affected by war or other emergency.


26th.No diminution or abatement of rent or other compensation shall be claimed
or allowed for inconvenience or discomfort arising from the making of repairs or
improvements to the building or to its appliances, nor for any space taken to
comply with any law, ordinance or order of a governmental authority. In respect
to the various “services,” if any, herein expressly or impliedly agreed to be
furnished by the Landlord to the Tenant, it is agreed that there shall be no
diminution or abatement of the rent, or any other compensation, for interruption
or curtailment of such “service” when such interruption or curtailment shall be
due to accident, alterations or repairs desirable or necessary to be made or to
inability or difficulty in securing supplies or labor for the maintenance of
such “service” or to some other cause, not gross negligence on the part of the
Landlord. No such interruption or curtailment of any such “service” shall be
deemed a constructive eviction. The Landlord shall not be required to furnish,
and the Tenant shall not be entitled to receive, any of such “services” during
any period wherein the Tenant shall be in default in respect to the payment of
rent. Neither shall there be any abatement or diminution of rent because of
making of repairs, improvements nor decorations to the demised premises after
the date above fixed for the commencement of the term, it being understood that
rent shall, in any event, commence to run at such date so above fixed.

 
 

--------------------------------------------------------------------------------

 



27th. Landlord shall not be liable for failure to give possession of the
premises upon commencement date by reason of the fact that premises are not
ready for occupancy or because a prior Tenant or any other person is wrongfully
holding over or is in wrongful possession, or for any other reason. The rent
shall not commence until possession is given or is available, but the term
herein shall not be extended.


Additional provisions on the Rider which are attached hereto.


And the said Landlord doth covenant that the said Tenant on paying the said
yearly rent, and performing the covenants aforesaid, shall and may peacefully
and quietly have, hold and enjoy the said demised premises for the term
aforesaid, provided however, that this covenant shall be conditioned upon the
retention of title to the premises by the Landlord.
And it is mutually understood and agreed, that the covenants and agreements
contained in the within lease shall be binding upon the parties hereto and upon
their respective successors, heirs, executors and administrators.


In Witness Whereof, he parties have interchangeably set their hands and seals
(or caused these presents to be signed by their proper corporate officers and
caused their proper corporate seal to be hereto affixed) this 1st day of April
2008.


Signed, sealed and delivered
in the presence of


Landlord


by: /s/ Harvey Pride, Jr.    L. S.
          Harvey Pride, Jr.


Lakeland Industries, Inc.


by: /s/ Christopher J. Ryan  L. S.
          Christopher J. Ryan/President
 
ACKNOWLEDGMENT OUTSIDE NEW YORK STATE (RPL 309-b)
State Alabama, County of Decatur ss.:
On April 28, 2008 before me, the undersigned,
personally appeared personally known to me or
proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s)
is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed
the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument,
the individual(s), or the person upon behalf of
which the individual(s) acted, executed the
instrument, and that such individual made such
appearance before the undersigned in
Alabama


By: /s/ Patricia Hatfield
 (signature and office of individual taking acknowledgment)

 
 

--------------------------------------------------------------------------------

 

In consideration of the letting of the premises within mentioned to the within
named Tenant and the sum of $1.00 paid to the undersigned by the within named
Landlord, the undersigned do hereby covenant and agree, to and with the Landlord
and the Landlord’s legal representatives, that if default shall at any time be
made by the said Tenant in the payment of the rent and the performance of the
covenants contained in the within lease, on the Tenant’s part to be paid and
performed, that the undersigned will well and truly pay the said rent, or any
arrears thereof, that may remain due unto the said Landlord, and also pay all
damages that may arise in consequence of the non-performance of said covenants,
or either of them, without requiring notice of any such default from the said
Landlord. The undersigned hereby waives all right to trial by jury in any action
or proceeding hereinafter instituted by the Landlord, to which the undersigned
may be a party.


Witnessed whereof the undersigned ha set hand and seal this 28th day of April
2008


By: /s/ Beveryly Wilson  L. S.
In Witness Whereof,
In Consideration
Lease
Dated, April 1, 2008
....................................
